Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the amendment dated on May 19, 2021.
Claims 1-6, 8-15 and 17-20 are allowed.

Allowable Subject Matter
Claims 1-6, 8-15 and 17-20 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Independent Claim 1 is allowable based on the amendment presented on May 19, 2021.
Specifically, the independent Claim 1 now recites limitations as follows:
“A server comprising: 
a memory storing instructions; and 
at least one processor that executes the instructions stored in the memory to control the at least one processor to 
receive, from a client device, a request to log into the server and access a service provided by an external apparatus, the request including 
first information that identifies a user, the user having already logged into and been authenticated at the client device, 
second information identifying the client device, and 
redirect the client device to the external apparatus based on the service information to enable user authentication with the service using service-specific authentication information received from the client device, wherein the redirection causes the client device to communicate directly with the external apparatus; 
receive, from the client device, a token provided by the external apparatus to the client device after authentication of the user with the service provided by the external apparatus, wherein the token enables the server to access the service; and 
associating, in memory, the first information that identifies the user with the token received from the client device to enable subsequent access to the service by the server when requested by the user at the client device”.
The cited reference Takanhiko Nishia (US PGPUB. # US 2017/0163636) discloses, when the authorization server 106 receives the authorization setting screen request in the Web server, the authorization server 106 determines that a log-in state is not acquired if no authentication information is added to the authorization setting screen request and returns a log-in screen. If the authentication information is added and if it is determined that a log-in state has been acquired already, the authorization server 106 refers to the client information 500 and identifies the log-in user. The Web browser 1021 according to the received redirect instruction transmits an authorization setting screen  (Fig. 3 (S3.1, S3.2, S3.3, S3.4), ¶60-¶61). A tenant id which is considered as user identification information is displayed in figure 4A. The log-in app 1031 cooperates with the local authentication server 104 to authenticate in the local security domain 110. The log-in app 1031 receives user authentication information (also called user information) of a user who attempts to log in through the IC card reader 242. The log-in app 1031 requests the local authentication server 104 to verify the validity of the user information, that is, to perform user authentication. If the log-in app 1031 receives a response that the user information has been verified successfully, that is, the user has been authenticated successfully from the local authentication server 104, the log-in app 1031 passes the user information of the logging-in user to the pull-print app 1033. Thus disclosing a user has already logged in. (¶38). The authorization server cooperation client 1032 in the printer 103 transmits an authorization token generation request including the authorization token, scope, and application ID in the representative authorization token information 400 to the authorization server 106. (Fig. 5 (S5.3), ¶72). Thus identifies a service for which an access is requested. The pull-print app 1033 in the printer 103 refers to the document information 700 acquired in S5.4 and transmits the authorization token and a print data generation request including a document ID to the conversion server 108. When the data conversion server 108 receives the print data generation request, the data conversion server 108 in S5.5-1 transmits an authorization token verification request to the authorization server 106 in the same manner as that in S5.4-1, acquires the authorization (¶75). This indicates request from the printer (client device) is redirected to data conversion server (external apparatus) so user is authorized using an authorization token for data conversion service. The authorization token information 510 is generated when the authorization server 106 receives a request to generate an authorization token. One record is generated in response to one request. The authorization token 511 is an identifier by which an authorization token can be uniquely identified. An expiration date 512 is an expiration date of an authorization token, and a value after a lapse of a predetermined time period from a time when the authorization token generation request is received is registered. The authorization token is invalid after the expiration date. The scope 513 is a scope in which the authorization token 511 can be used, and a scope passed to the authorization server 106 along with the authorization token generation request is registered therewith. A client ID and a tenant ID passed to the authorization server 106 along with the authorization token generation request are registered as the client ID 514 and the tenant ID 515, respectively. (Fig. 9E, ¶48)
The reference by Khalid et al. (US PGPUB. # US 2015/0188907) discloses, the application 38 requests a SSO authentication token for the application 38 from subscriber profile controller 33. The application 38 may use the received identification code and device information of the mobile station 13a, including, but not limited to, a device operating system version, a mobile directory number (MDN) and Subscriber Identity Module (SIM) credential of the mobile station 13a to generate a hash value. The hash value may be provided by the application 38 to the subscriber profile controller 33 in the request for the authentication token to the subscriber profile controller 33. (¶26). The hash value may be provided by the application 38 to the subscriber profile controller 33 in the request for the authentication token. In some aspects, the subscriber profile controller 33 may verify the hash value against a subscriber database prior to providing an authentication token to the application 38. (¶36). Thus second information identifies client device and the client device is authenticated. The subscriber profile controller 33 provides the SSO authentication token to the application using the encrypted transport protocol. Upon receipt of the SSO authentication token at the application 38, the received SSO authentication token (e.g. SSO token) can be provided by the application 38 to an application content server 25 to authenticate the application 38 with the application content server 25. If the application content server 25 authenticates the SSO authentication token, the application content server 25 can allow content transfer between the application content server 25 and the application 38. As an example, the application content server 25 may authenticate the SSO authentication token by (¶28). When the application content server 25 authenticates the SSO authentication token (step 222), the application content server 25 can allow content transfer between the application content server 25 and the application 38. (Fig. 2(222), ¶38). Thus by presenting an authenticated token a service is received.
Nakashima et al. (US PGPUB. # US 2016/0277407) discloses, a service-provider device; and a browser loaded on a first device. To connect the service-provider device with the first device, the browser fetches a device ID from the first device, and sends a request for a service to the service-provider device with the device ID. The service-provider device determines whether the service is allowed to be provided by checking whether the device ID is registered (Abstract).
Yoshinobu Hamada (US PGPUB. # US 2011/0179466) discloses, an information processing system is provided that simplifies a logout procedure in an information processing apparatus that has a Web browser that operates together with a Web server that serves as an external apparatus, while maintaining the operational feel of the Web browser. To accomplish this, in the present information processing system, the Web server is notified of a user instruction input via an operation screen of the Web browser provided from the (Abstract).
Koganei et al. (US PGPUB. # US 2006/0184533) disclose, in a client/server system that authenticates according to a terminal ID, a terminal authentication apparatus is provided that is capable of authenticating a terminal device correctly even if the method of generating a terminal ID has been changed from the old version to a new one, and thus useful as an authentication apparatus for a net TV, mobile phone, on-line network for ATMs, and the like. The apparatus transmits two terminal IDs generated with the generation methods in both old and new versions. With this method, the server authenticates from these two terminal IDs according to the ID fields of the old and new versions, and additionally updates the ID in the old version to a new one. (Abstract).

However, each of the cited references or reference from the updated search, at least, fails to teach or suggest the limitations regarding “………
redirect the client device to the external apparatus based on the service information to enable user authentication with the service using service-specific authentication information received from the client device, wherein the redirection causes the client device to communicate directly with the external apparatus; 

None of the previous cited prior art references or reference(s) from the updated search yield any specific references that would reasonably, either singularly or in combination with previous cited reference, result a reasonable and proper rejection for each of the cited feature limitations of the independent claim 1 under 35 U.S.C. 102 or 35 U.S.C. 103 with proper motivation.
Claim 10 is a method claim of above server claim 1 and Claim 19 is a client device claim of above server claim 1, and Claim 20 is a system claim of above server claim 1 and therefore, they are also allowed.
Claims 2-6 and 8-9 depend on the allowed claim 1, and therefore, they are also allowed.
Claims 11-15 and 17- depend on the allowed claim 10, and therefore, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.